Citation Nr: 0736452	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-22 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to July 
2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
erectile dysfunction.  

The veteran testified at a June 2006 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in November 2006.  Development has been completed and the 
case is once again before the Board for review.


FINDINGS OF FACT

1.  The evidence is not clear and unmistakable that erectile 
dysfunction pre-existed service; the presumption of soundness 
on entrance is not rebutted.

2.  Erectile dysfunction is etiologically related to the 
veteran's military service.  


CONCLUSION OF LAW

Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A November 2006 letter provided the veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice was not received prior 
to the initial rating decision.  In light of the Board's 
favorable decision, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a decision in 
the present appeal despite the inadequate notice.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any such failure was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The RO shall address any notice defect regarding 
disability ratings and effective dates when effectuating the 
award.    

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b) (2007).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 
(July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-
2003, and the recent regulatory amendment, VA had the burden 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare- ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  Thus, after 
determining if there is clear and unmistakable evidence that 
the veteran's erectile dysfunction preexisted service, the 
Board will then determine whether there is clear and 
unmistakable evidence that the erectile dysfunction was not 
"made worse" or aggravated in service such that the 
presumption of soundness has been rebutted.

The veteran's September 1993 entrance examination did not 
reflect any complaints, treatment, or diagnoses relating to 
erectile dysfunction.  Service medical records show that the 
veteran was seen on multiple occasions in service for 
erectile dysfunction.  He was first seen in October 1996.  He 
reported that he was unable to maintain an erection and was 
unable to have an orgasm.  Clinical treatment records noted 
that the problem had been present for one or one-and-a-half 
years.  The veteran was assessed with erectile 
dysfunction/sexual function problem.  It was noted that his 
history was atypical in that the veteran reported that he had 
never experienced an orgasm, but had on a few occasions 
noticed ejaculate or "wet dreams."  Diagnostic testing did 
not reflect any abnormality.   

The veteran submitted additional medical records from his 
period of service dated from October 1996 to March 2000.  
These medical records reflect continuing treatment for 
erectile dysfunction in service.  (See Medical Records dated 
October 1996, January 1998 to October 1998, and February 1999 
to March 2000.)   The veteran was diagnosed with erectile 
dysfunction which created difficulty to ejaculate and 
maintain erection.  Clinical treatment records show that the 
veteran was seen in the mental health clinic for depression 
in conjunction with his erectile dysfunction.  At that time, 
the veteran reported inability to ejaculate during sexual 
intercourse, but indicated that he was able to maintain 
erections for short periods of time.  He reported that he did 
have nocturnal emissions.  

Service medical records also include a January 1998 
consultation request, which notes a provisional diagnosis of 
impotence, described as inability to achieve erection.  The 
request stated that the veteran had been seen prior to entry 
to service for the same problem.  A July 1998 neurology note 
shows that the veteran was evaluated for complaints of 
anorgasmia, headaches, and depression.  Again, it was noted 
that the veteran had never had an orgasm in his life.  The 
examiner indicated as he had never evaluated anyone for 
anorgasmia before, and felt some discomfort in rendering an 
opinion.  He stated that from his examination, there was no 
obvious neurological deficit.  The examiner posed various 
possible causes for the veteran's anorgasmia.  He stated that 
the veteran's depression did not seem to be the cause of his 
sexual dysfunction, although it may be resulting from it.  

February 1999 clinical treatment notes show that the veteran 
continued to be seen for depression and sexual dysfunction.  
The veteran was treated with injections of Alprostadil in 
November 1999.  Service medical records did not include a 
separation examination report.  In a June 2001 Transition 
Medical Option Statement, the veteran indicated that he 
desired that his medical examination be waived.

During a June 2002 VA examination, the veteran complained of 
a history of erectile dysfunction.  He reported that he never 
had an erection as a teenager.  He first became sexually 
active at age 21 while in the military, in which he failed to 
attain an erection.  He had no known episodes of ejaculation.  
The examiner stated that work-up was negative in the military 
in urology.  He stated that they had tried injections, but 
the injections were of no help.  The veteran reported that he 
still had no erections or ejaculations.  

The veteran was evaluated by Dr. J.B. for sexual dysfunction 
in December 2002.  Dr. J.B. stated that the veteran had a 
lifetime history of sexual dysfunction by his account.  The 
veteran reported that he lost his virginity at age 21.  Dr. 
J.B. stated that although the veteran had adequate erectile 
function, he felt that he was not able to have erections on 
command.  His primary complaint was that he only had 
nocturnal emissions and otherwise could not achieve 
ejaculation through intercourse.  The veteran was being 
treated with Viagra.  He was diagnosed with ejaculatory 
dysfunction, erectile dysfunction, and sexual dysfunction.  
Diagnostic tests were completed subsequent to examination.  
On a December 2002 follow-up examination, the veteran was 
referred to a sexual therapist.  The veteran was being 
treated with Viagra at that time.  Dr. J.B. stated at that 
time, that he would presume that the veteran did have some 
vascular disease given that his testosterone level was 
completely normal.  

The Board requested a VA opinion in November 2006 to 
determine if the veteran's had erectile dysfunction that was 
incurred in or aggravated by service.  A VA examination was 
completed in conjunction with a review of the claims file in 
May 2007.  The examiner indicated that erectile dysfunction 
had its onset in 2000 and was manifested by an inability to 
get an erection.  The examiner indicated that erectile 
dysfunction had progressively worsened since onset.  The 
veteran was treated with Cialis the time of the examination.  
The examiner opined that the most likely etiology of the 
veteran's erectile dysfunction was a psychological condition.  
The veteran was treated with oral medication, however vaginal 
penetration was not possible and medication was not effective 
in allowing intercourse.  The veteran had an absence of 
ejaculation with etiology unknown.  The examiner noted in the 
veteran's history that he was prescribed injections of 
Alprostadil in February 2000.  Physical examination was 
normal.  Testosterone testing was normal.  The examiner 
stated that the veteran alleged that the Alprostadil 
injections may have contributed to erectile dysfunction, but 
the examiner found no evidence of any damage to his penis 
that would support this.  The examiner opined that the 
veteran's erectile dysfunction first occurred in service and 
that it was due to psychological problems.  The rational for 
the examiner's opinion was that the veteran was able to have 
erections with intercourse for five minutes while in service, 
but before separation in 2001 he was unable to have an 
erection which would enter the vagina.  The examiner stated 
that that the present time, even with Cialis, the veteran was 
unable to have vaginal intercourse.  He did not have 
ejaculations either.  

The Board notes that although the VA examiner indicated that 
the veteran's erectile dysfunction had its onset around 2000, 
service medical records did reflect a diagnosis of erectile 
dysfunction in October 1996.  The VA examiner also noted that 
the veteran was prescribed injections of Alprostadil in 
February 2000; however, service medical records show that 
this treatment was completed in November 1999.  

The presumption of soundness is applicable to this case.  
Although a January 1998 consultation request notes that the 
veteran had been seen prior to entry to service for inability 
to achieve erection, the record does not contain other 
medical evidence to support this finding.  The veteran 
reported during his June 2006 Board hearing that he was not 
sexually active prior to service, and that he was not seen 
for erectile dysfunction prior to service.  Service medical 
records and post-service medical records show that the 
veteran first became sexually active at age 21 while in the 
military.  Medical evidence of record does show that the 
veteran reported that he had never experienced an orgasm 
prior to service; however, there is no indication of 
diagnosed erectile dysfunction prior to service.  The Board 
finds that the January 1998 note and the veteran's reports of 
inability to attain an orgasm prior to service are not enough 
to rebut the presumption of soundness.  Pre-service treatment 
or diagnosis of erectile dysfunction has not been established 
by medical evidence of record.  The earliest diagnosis of 
erectile dysfunction of record was in October 1996.  

Based on the foregoing, the Board finds that the record on 
appeal does not contain clear and unmistakable evidence that 
the veteran's erectile dysfunction pre-existed service.  See 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  Thus, the 
veteran must be presumed sound on entrance with application 
of the legal criteria set forth above.  The claim is 
accordingly, reviewed as one for service connection, rather 
than for service connection on the basis of aggravation, and 
a showing of current disability and a nexus between the 
current disability and service would be sufficient to 
establish service connection.  

The Board notes that the veteran has claimed that Alprostadil 
injections prescribed in service contributed to his current 
erectile dysfunction.  However, competent medical evidence of 
record does not support this contention.  The veteran has 
submitted various internet articles in support of this claim.  
The Board notes, however, that these articles do not address 
the facts of this particular case with a sufficient degree of 
medical certainty and thus, cannot be considered as competent 
evidence which addresses the etiology of the veteran's 
erectile dysfunction.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
June 2002 VA examiner, after examination of the veteran, 
found no evidence of damage to his penis that would support 
his contention.   
Nevertheless, the Board finds in this case that service 
connection on a direct basis is warranted.  Service medical 
records show that the veteran was diagnosed with erectile 
dysfunction in service.  Post-service treatment records show 
that the veteran was seen a year after his separation from 
service in December 2002 for continuing problems of erectile 
dysfunction.  Although the veteran reported in a private 
report dated in December 2002 that he had adequate erectile 
function, the record is not consistent on this point, and 
that examiner did provide a diagnosis of ejaculatory 
dysfunction, erectile dysfunction, and sexual dysfunction.  
Further, a May 2007 VA examination shows that the veteran has 
a current diagnosis of erectile dysfunction for which he 
continues to be treated.  The May 2007 VA examiner reviewed 
the claims file and noted in-service findings and complaints 
relating to the veteran's erectile dysfunction.  The examiner 
rendered a diagnostic impression of erectile dysfunction and 
opined that the veteran's erectile dysfunction first occurred 
in service and that it was due to unidentified psychological 
problems.  Parenthetically, the Board notes that the veteran 
has established service connection for dysthymia.  Although 
some of the dates cited by the VA examiner were different 
from those indicated in service medical records, the Board 
finds that the examiner's diagnosis of erectile dysfunction, 
which was rendered in conjunction with a contemporaneous 
examination of the veteran is probative in this case.  The 
veteran is shown to have received treatment for erectile 
dysfunction in service, and continued treatment after 
service.  The Board finds that medical evidence of record 
shows that erectile dysfunction was incurred in service and 
did not pre-exist service.  Therefore, service connection for 
erectile dysfunction is warranted.     

C.  Conclusion

The evidence of record does not show by clear and convincing 
evidence that the veteran had pre-existing erectile 
dysfunction.  The veteran has a current diagnosis of erectile 
dysfunction; service medical records show that the veteran 
was seen for erectile dysfunction in service; and the veteran 
continued to be seen for erectile dysfunction after service.  
Therefore, the Board concludes that the evidence supports a 
finding for service connection for erectile dysfunction.  



ORDER

Service connection for erectile dysfunction is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


